Citation Nr: 1010897	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in the 
Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
April 17, 2008, for the award of Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

It appears that the Veteran served on active duty; however, 
his specific dates of military service are not included in 
the available file.  The appellant is the Veteran's spouse.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2008 determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that denied an extension of the 
delimiting date of April 17, 2008.


FINDINGS OF FACT

1.  In April 17, 1998 correspondence, the Veteran was 
informed of DEA eligibility for his dependents due to his 
permanently and totally disabled status due to service-
connected disability.  

2.  The appellant has been the Veteran's spouse since their 
marriage in 1986.

3.  In January 2008, VA received the appellant's application 
for DEA benefits.

4.  DEA benefits were granted to the appellant in February 
2008.  

5.  The latest assigned delimiting date for DEA benefits is 
April 17, 2008, 10 years from the date of the notice of the 
Veteran's permanent and total rating.  

6.  The appellant was not prevented from initiating or 
completing a chosen program of education within the 
applicable period of eligibility for DEA benefits because of 
a physical or mental disability that did not result from her 
own willful misconduct. 




CONCLUSION OF LAW

The criteria for entitlement to an extension of a delimiting 
date after April 17, 2008, for DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turn on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.)  As such, no further action is required 
pursuant to the VCAA. 

Legal criteria

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a Veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability. 38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2009).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, the beginning date of eligibility for a spouse of a 
Veteran with a permanent and total disability evaluation 
effective after November 30, 1968, is the effective date of 
the Veteran's total and permanent rating or the date of 
notification, whichever is more advantageous to the spouse. 
38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a) 
(2009).

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability. 38 U.S.C. § 3512(b)(1) (West 2002); 38 C.F.R. 
§§ 21.3021(a), 21.3046 (2009).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35. 38 U.S.C.A. § 3512 
(b)(2) (West 2002); 38 C.F.R. § 21.3047(a)(i-iv) (2009).  An 
eligible spouse's extended period of eligibility shall be for 
the length of time that the individual was prevented from 
initiating or completing her chosen program of education. 38 
C.F.R. § 21.3047(c) (2009).

It must be "clearly established" by medical evidence that  
such program of education was medically infeasible. 38 C.F.R.  
§ 21.3047(a)(2)(i).  Application for an extension must be 
made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b)(2).

Analysis

In an April 1998 rating decision, the Veteran was rated as 
permanently and totally disabled, and thus, entitlement to 
basic eligibility to benefits under Chapter 35, Title 38, 
United States Code was established, effective from January 
16, 1998.  Notification of this decision was made to the 
Veteran on April 17, 1998.  
Consequently, and in view of 38 U.S.C.A. § 3512(b)(1) and 38 
C.F.R. § 21.3046(a), the delimiting date of educational 
assistance was April 17, 2008, ten years following 
notification of the establishment of basic eligibility for 
such benefits.  

The appellant has been the spouse of the Veteran since 
September 1986.  She submitted an application for entitlement 
to education benefits in January 2008.  There is no 
indication in the claims file that the appellant applied for 
education benefits prior to January 2008.  In February 2008, 
VA provided the appellant with a certificate of eligibility.  
The certificate provided the appellant with a beginning date 
for DEA benefits of January 16, 1998, or April 17, 1998, or 
any date between those two dates.  She was informed that she 
had ten years from the date she chose to use her benefits.  
The appellant has averred several reasons why she is entitled 
to an extension of the delimiting date. 

First, in a statement received by VA in 2008, the appellant 
averred that she had been previously unaware that she was 
entitled to educational benefits, and that the Veteran had 
called a VA regional office in 2005 and been told that there 
were no educational benefits available to the wife of a 100 
percent disabled Veteran.  In her VA Form 9, dated in 
September 2008, she avers that the Veteran was told by a VA 
employee that she was not eligible for benefits for a period 
of at least five years because her husband's 100 percent 
disability rating might require a review prior to a 
"permanent" rating.  As noted above, the beginning date of 
eligibility for a spouse's educational benefits is the 
effective date of the Veteran's total and permanent rating or 
the date of notification, whichever is more advantageous to 
the spouse. 38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 
21.3046(a) (2009).  Although, the appellant avers that the 
Veteran was never notified of Dependents' Educational 
Assistance (DEA) prior to 2008, the evidence of record 
includes April 2008 correspondence from VA which notes that, 
in VA correspondence on April 17, 1998, the Veteran was 
informed that he and his dependents were eligible for DEA 
benefits.  The April 1998 letter was sent to the same address 
which the Veteran and his wife were using in 2008, and a DEA 
information pamphlet and an application for DEA benefits were 
included with the letter.  The Board notes there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity. See Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Therefore, the Board finds the beginning 
date of eligibility for this spouse's educational benefits is 
April 17, 1998.

Second, in a statement, received by VA in August 2008, the 
appellant avers that after her eligibility began in 1998, she 
was physically unable to endure school due to having two 
young children, and complications from the second pregnancy.  
She further avers that she has no hospital records from 1997, 
as the hospital only keeps records for 10 years.  The Board 
notes that the appellant gave birth in May 1996 and May 1997; 
thus, any records from that time would be of little probative 
value as her DEA eligibility did not begin until April 1998.  
For an eligible spouse to be granted an extension of the 
applicable period of eligibility under 38 C.F.R. § 21.3047 
"it must be clearly established by medical evidence that 
such a program of education was medically infeasible." 
38 C.F.R. § 21.3047(a)(2)(i).  The Board finds that the 
appellant's averment that she was physically unable to endure 
school due to having young children and complications from a 
1997 pregnancy does not meet the "clearly established by 
medical evidence" burden. 

Third, the appellant avers that for three years she was 
required to attend to her husband "around the clock" due to 
his hip replacement surgery, aortic aneurism surgery, and 
PTSD treatment.  She avers that she is entitled to an 
extension of education benefits for three years due to her 
husband's disabilities.  In sum, she avers that the term 
"disability" in 38 C.F.R. § 21.3047(a)(2) encompasses 
personal disabilities, as well as the disabilities of others.  
The Board finds no legal foundation for such an 
interpretation.  38 C.F.R. § 21.3047 allows for the extension 
period of eligibility due to a physical or mental disability 
of the spouse.  "It is a fundamental canon of statutory 
construction that the words of a statute must be read in 
their context and with a view to their place in the overall 
statutory scheme." See Davis v. Mich. Dep't of Treasury, 489 
U.S. 803, 809 (1989).  The term "disability" in § 21.3047 
(a)(2) refers to a disability of a spouse.  This is evidenced 
by a reading of the entire section, to include 
§ 21.3047(a)(2)(ii), which specifically states "an eligible 
spouse or surviving spouse who is disabled . . ."  The Board 
finds that the statute's language is plain and its meaning is 
clear.  See also Paralyzed Veterans of Am. v. Ellerbe Becket 
Architects and Engs., P.C., 950 F.Supp. 389, 392 (D.D.C.1996) 
("An agency is empowered to interpret its own regulations so 
long as such interpretation is reasonable in light of the 
text and purpose of the statute and consistent with the 
statute and regulation." (citing Thomas Jefferson Univ. v. 
Shalala, 512 U.S. 504, 514-15(1994))).  While the Board is 
sympathetic that the appellant felt the need to care for her 
husband, the Veteran's disabilities are not the appellant's 
physical or mental disabilities and do not provide a basis 
for extension of a delimiting date.  

Finally, the appellant avers that in February and May 2007, 
she had surgery due to "menstrual problems", and that these 
problems affected her ability to carry a full course load.  
Although the appellant's medical records are not associated 
with the claims file, they are summarized by the RO in the 
Statement of the Case.  The Board finds that it does not need 
to review the actual medical records as the record 
establishes that the appellant did attend school during the 
Spring semester of 2007.  The evidence reflects that the 
appellant was enrolled in 10 credit hours.  An academic 
reference from a faculty member indicates that the appellant 
had positive class participation.  Therefore, the evidence 
indicates that the appellant was not prevented from 
initiating or completing a chosen program within the 
applicable period of eligibility due to a disability.  The 
Board finds that it is not clearly established by medical 
evidence that a program of education was medically 
infeasible.  

Because the appellant has not shown that she was prevented 
from initiating or completing a chosen program of education 
within the otherwise applicable period of eligibility because 
of a physical or mental disability, her claim must be denied 
as a matter of law.  In a case such as this one, where the 
law and not the evidence is dispositive, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis, supra.  
 
Thus, while the Board may be sympathetic towards the 
appellant's situation with regard to raising two children and 
carrying for a disabled spouse, the law is dispositive in 
this matter, and the Board is bound in its decisions by the 
statutes enacted by the Congress of  the United States and VA 
regulations issued to implement  those laws.  See 38 U.S.C.A. 
§ 7104(c).  See, generally,  Owings v. Brown, 8 Vet. App. 17, 
23 (1995).




ORDER

An extension of the appellant's delimiting date of April 17, 
2008 for the receipt of educational benefits pursuant to 
Chapter 35, Title 38, United States Code, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


